Order, Supreme Court, New York County (Beverly Cohen, J.), entered April 13, 1994, which granted plaintiff’s motion for summary judgment pursuant to CPLR 3212, unanimously affirmed, with costs.
Plaintiff established a prima facie case by proof of defendant Phoenix’s execution of a promissory note in the principal sum of $200,000, defendants Chus’ execution of unconditional personal guarantees, and defendants’ failure to make payment upon proper demand (Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137, affd 29 NY2d 617). Moreover, defendants failed to submit evidentiary proof sufficient to raise a triable issue with respect to their asserted defenses and counterclaims (supra, at 137-138). Defendants’ conclusory allegations regarding plaintiffs relationship with their landlord, as well as the loan documentation submitted by defendants, do not demonstrate that plaintiff made any false misrepresentations that induced the defendants to enter into the loan transaction (CPLR 3016 [b]). Concur—Sullivan, J. P., Rubin, Asch and Williams, JJ.